DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

3.  Claims 1-3, 5-7, 11-13, 15-21, 23-34 are pending.

 4.  Claims 24-25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-3, 5-7, 11-13, 15-21, 23 and 26-34 are under examination as they read on a method of treating inflammation, comprising administering to a subject in need thereof a therapeutically effective amount of an agent that inhibits binding of fibrin to VLDLR and the species of CR2 domain.

 6.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7. Claim 11 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends indirectly from claim 1, which recites the antibodies comprising CDRs  of antibody 1H10 or antibody 1H5. According to the specification the 1H10 and 1H5  have been previously partially characterized (Ruiz J, et al., J Lipid Res 2005; 46: 1721-1731).  Ruiz et al teach that that the specific monoclonal antibodies against the VLDL receptor were prepared by immunizing VLDL receptor-deficient mice with sVLDLr1–8. This resulted in the generation of several monoclonal antibodies, 5F3, 1H5, and 1H10, that recognize the human VLDL receptor by ELISA (Fig. 3A–C).  Accordingly, the 1H10 and 1H5  are mouse monoclonal antibody.  Claim 11, recites that the antibodies are human antibody.  However, claim 11 expands the scope of claim 1, because claim 1 requires the CDRs of the mouse antibodies 1H5 and 1H10, whereas claim 11 requires different human CDRs.   Accordingly, claim 11 does not further limit the scope of claim 1.

 

8. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


9.  Claims 1-3, 5-7, 11-13, 15-21, 23 and 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is apparent that the hybridoma that produce the IH10 and IH5 antibody is required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridoma, which produces this antibody, may satisfy first paragraph.  See 37 CFR 1.801-1.809 for the same reasons set forth in the previous office action, mailed 08/24/2020.

Applicant’s arguments, filed 02/24/2021, have been fully considered, but have not been found convincing.

Applicant argues that the Federal Circuit’s Wands case has a fact pattern similar to the present one in that the court considered whether monoclonal antibodies were sufficiently described to enable a claimed immunoassay method that relied on the antibodies. In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In that case, both the majority and dissenting Judge Newman concluded that a deposit was not necessary because the preparation and use of the monoclonal antibodies was either described in the specification or known in the art well enough to allow a skilled artisan to duplicate the experiments. The Examiner is asked to consider that this case dates from the mid-1980s and that the technology of monoclonal antibodies has greatly advanced since then.

Applicants submit that their specification with reference to Ruiz (incorporated by reference) provides considerable direction and guidance for the preparation of 1H10 and 1H5. The working example, primarily shown with mouse models, demonstrates the underpinning effects of the claimed method, including the anti-inflammatory effects of 1H10 and 1H5. Applicants’ specification, ¶¶ 96-138. A variety of means of administering the subject antibodies to a patient are well known in the art.  Applicant points to ¶101 of the specification.
Interaction of fibrin with the VLDL receptor: further characterization and localization of the fibrin-binding site, Biochemistry 2015, 54(30): 4751-4761, where Ruiz references Strickland, et al., Sequence identity between the a2-macroglobulin receptor and low density lipoprotein receptor-related protein suggests that this molecule is a multifunctional receptor, J. Biol. Chem. 1990, 265: 17401-17404.
All in all, the quantity of experimentation needed to make or use the invention over the entire scope of claim 1 based on the content of the disclosure is not undue or beyond the capability of those skilled in the art. In this regard, the fact that antibodies 1H10 and 1H5 are commercially available from Creative Biolabs, Shirley, NY, as well as Biocompare, South San Francisco, CA, is notable. Applicants’ specification reports that these antibodies are also available from Molecular Innovations, Novi, MI. The Examiner’s suggestion that a deposit is needed because the hybridomas that produce 1H10 and 1H5 are not “known and readily available to the public or obtainable by a repeatable method set forth in the specification” is without merit.
Additionally, the Examiner has not adequately made his prima facie case of nonenablement and/or noncompliance with the written description requirement. The Examiner stops short of stating a finding that the hybridomas that produce 1H10 and 1H5 are not “known and readily available to the public or obtainable by a repeatable method set forth in the specification,” yet rejects Applicants’ claims on this basis. The MPEP says this in relation to determining the adequacy of Applicants’ written description:
To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure.
— MPEP § 2163(II)(A)
This is not found persuasive the instant claims claim biological material, i.e.,  antibodies, IH10 and 1H5 antibody are distinguished from the In Re Wands Federal Circuit court case which is directed to a genus of antibodies. 

MPEP 2404.01 states that:
2404.01 Biological Material That Is Known and Readily Available to the Public [R-07.2015] 
In an application where the invention required access to specific biological material, an applicant could show that the biological material is accessible because it is known and readily available to the public. The concepts of "known and readily available" are considered to reflect a level of public accessibility to a necessary component of an invention disclosure that is consistent with an ability to make and use the invention. To avoid the need for a deposit on this basis, the biological material must be both known and readily available - neither concept alone is sufficient. A material may be known in the sense that its existence has been published, but is not available to those who wish to obtain that particular known biological material. Likewise, a biological material may be available in the sense that those having possession of it would make it available upon request, but no one has been informed of its existence. 
Applicant’s attention is directed to a more relevant case for deposit, In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

The following requirements must still be met in order to fulfill the requirements of 37 CFR 1.801-1.809.  (See also MPEP 2402-2411.)

Applicant must:
	a) amend the specification to disclose the accession number of the deposit, date of deposit, and the complete name and address of the depository (37 CFR 1.809(d) and MPEP 2411);
	b) indicate that the deposit was made under the terms of the Budapest Treaty (see 37 CFR 1.806 and MPEP 2408) or otherwise fulfills the requirements of 37 CFR 1.801-1.809;
	c) assure that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent in U.S. patent applications (see 37 CFR 1.808 (a)(2) and MPEP 2410-2410.01);
	d) promptly submit a verified statement from a person in a position to corroborate the fact, that the biological material which is deposited is the biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified (see MPEP 1.804(b) and MPEP 2406).    

Applicant has not provided any objective evidence to support that these antibodies or their hybridomas will be available to support the requirements under 112, first paragraph.
 
In the absence of evidence that the  1H10 and 1H5  antibodies/hybridomas are not readily available to the public.
  
 

10.  Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “a human antibody” as part of the invention.

The specification fails to disclose the structure of the human antibodies comprising the human CDRs of 1H10 and iH5 antibodies.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
 
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1-3, 5-7, 11-13, 15-21, 23 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120289467 or 8722623 in view of Perman et al (J Clin Invest. 2011;121(7):2625–2640) and Ruiz et al (J Lipid Res.2005;46(8):1721–1731) and Owens et al (1994).

Since the `623 patent is derived from the `467 application, their teachings are considered identical.  The rejection uses the `467 publication in the rejection.

The `467 publication teaches that methods of treating ischemia and reperfusion in a subject in need thereof, comprising administering to the subject a peptide comprising an amino acid sequence of a fibrin beta chain fragment of a Bbeta chain of fibrinogen wherein said peptide comprises a non-naturally occurring amino acid residue and wherein said peptide sequence is 2 dimer sequence, wherein said dimer consists of identical monomers consisting of wild-type amino acids β15-65 and a non-naturally occurring Gly at position 66 of each chain, wherein the peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 5 (β15-44)2, SEQ ID NO: 6 (β15-40)2, SEQ ID NO: 7 (β15-35)2, SEQ ID NO: 8 (β15-33)2, and SEQ ID NO: 9(β15-32)2, wherein said peptide comprises a Cys and a Gly at successive amino acid residues, wherein said peptide is in monomeric or dimeric form, wherein said peptide is in dimeric form, wherein said dimer comprises two identical peptides, each of said peptides comprising amino acids 15-30 of a fibrin beta chain or a VE-cadherin-binding conservative variant thereof, each of said peptides being linked at C-terminal ends thereof, and said dimer having fewer than 104 amino acid residues in total, wherein said dimer is disulfide linked at a Cys residue in said peptide, wherein said peptide is PEGylated, wherein said peptide is conjugated to, fused with, or combined with a protein transduction domain (PTD),  wherein said ischemia and reperfusion is ischemia and reperfusion in the myocardium (published claims 48-57). 
Referenced/claimed SEQ ID NO: 6/2 comprises a sequence represents a human fibrinogen beta chain (FGB) monomer protein (β15-40)2 with a non-naturally occurring Tyr at position 38, Cys at position 39, and Gly at position 40 (successive amino acid residues).

Qy          1 GHRPLDKKREEAPSLRPAPPPISYCG 26 
              ||||||||||||||||||||||||||
Db          1 GHRPLDKKREEAPSLRPAPPPISYCG 26

Example 5 shows the ability of (β15-66)2, (β15-44) 2, (β15-40) 2, (β15-35) 2, and β15-42 to protect (with the former peptides showing increased protection over β15-42) against injury following ischemia and reperfusion an animal model of myocardial infarction (MI). The effect of the β15-42, (β15-66) 2, (β15-44) 2, (β15-40) 2, and (β15-35) 2 (and other fibrin beta chain derived peptides of the invention) on the protection and infiltration and migration of leukocytes into the ischemic myocardium is determined by, for example, using a coronary artery ligation mouse model of MI. To determine the efficacy of these peptides to protect against injury and inhibit leukocyte infiltration and migration into the myocardium following ischemia a fibrin beta chain derived peptide is administered (for example, at a dose of about 16 nanomoles, which can be adjusted accordingly to determine efficacy) i.v. into 8-12 week-old C57BL6 mice (20 to 25 g), for example, prior to left anterior descending (LAD) coronary artery ligation, upon reperfusion, or after reperfusion. Mice injected with PBS are used as controls. As a starting point for the dosage of these peptides, the dosage is chosen based on results in which a significant inhibition of leukocyte infiltration and migration into the peritoneum are demonstrated using the above-recited peritonitis model of inflammation. Administration can be adjusted based on, for example, pharmacodynamic and pharmacokinetic properties [0101].  The peptides (β15-66)2, (β15-44) 2, (β15-40) 2, and (β15-35) 2 demonstrate increased efficacy when compared to β15-42 [0103].  Figure 6 shows  the combination of (β15-66)2, (β15-44)2, (β15-40)2, or (β15-35)2 with TB4 demonstrates an increased, additive or synergistic effect on efficacy when compared to a fibrin beta chain derived peptide alone [0107].
2 peptide is a more potent inhibitor of leukocyte transmigration than monomeric β15-42. The experiments presented in FIG. 2 revealed that the (β15-66)2 peptide is much more potent in blocking infiltration of inflammatory leukocytes, and therefore useful for reducing inflammation and useful for myocardial reperfusion therapy  [0091]. 
Importantly, the `467 publication teaches that the (β15-66)2 peptide also interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect of this peptide. The anti-inflammatory (and thereby cardioprotective) effect of this peptide can be further increased by deleting its VLDL receptor-binding site. We prepared the synthetic dimeric (β15-44)2 peptide devoid of this site (FIG. 1d). This peptide includes two identical 30 amino acid residue polypeptides. The first 28 residues of each polypeptide correspond to the natural β15-42 sequence of human fibrin, while the last two residues, Cys43 and Gly44, were added to link two polypeptides together through a Cys43-Cys43 disulfide bond (FIG. 1d). The binding experiments revealed that the affinity of the dimeric (β15-44)2 peptide to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   
The `467 publication teaches that the interaction of fibrin with the endothelial cell receptor VE-cadherin supports transendothelial migration of leukocytes thereby promoting inflammation. They also demonstrated that a β15-42 peptide, which includes amino acid residues 15-42 of the fibrin β chain, competes with fibrin for the interaction with VE-cadherin thereby inhibiting this interaction. Furthermore, the same study demonstrated that in acute or chronic rat models of myocardial ischemia-reperfusion injury the β15-42 peptide, by inhibiting leukocyte transmigration, substantially reduced myocardial inflammation and infarct size. This peptide was proposed to be a potential drug candidate for reperfusion therapy in humans [00026].
[0065] In certain embodiments of the invention drawn to myocardial infarction (commonly referred to as a heart attack or cardiac tissue damage as a result of hypoxia), stroke, and other types of organ or tissue ischemia and reperfusion (including, for example, hepatic ischemia and reperfusion, renal ischemia and reperfusion, intestinal ischemia and reperfusion, or other gastrointestinal ischemia and reperfusion, neuronal ischemia and reperfusion, ischemic neuropathies, surgical-induced ischemia and reperfusion, ischemia and reperfusion associated with organ transplantation, preservation of an ischemic and reperfused organ for organ transplantation, etc.), the invention encompasses treating a subject suspected of undergoing ischemia and reperfusion, a subject susceptible of undergoing ischemia and reperfusion, or a subject known to be undergoing ischemia and reperfusion. For example, if a subject is presented at an emergency room or other healthcare setting with symptoms of a heart attack (including, for example, chest pain, shortness of breath, etc.) the invention encompasses treating such subject by administering a fibrin beta chain derived peptide or composition thereof alone or with another peptide or composition thereof (including, for example, TB4 or an isoform, analogue, or derivative of TB4). The invention also encompasses treating a subject that is going under programmed or planned ischemia and reperfusion (including, for example, cardiac bypass surgery, angioplasty, other cardiovascular surgeries or procedures implicating ischemia and reperfusion, etc.) by administering a fibrin beta chain derived peptide or composition thereof 

The reference teachings differ from the claimed invention only in the use of anti-VLDLR antibodies 1H10 and 1H5 in claim 1 and human or humanized antibodies in claims 11-12.

Perman et al teach that ischemia-induced ER stress and apoptosis in mouse hearts (aka myocardial) were reduced in mice treated with antibodies specific for VLDLR ( (see abstract).   Perman et al demonstrated that blockade of the VLDLR with antibodies reduced ischemia-induced lipid accumulation, ER stress, and apoptosis in mouse heart tissue. We therefore propose that the VLDLR-induced lipid accumulation in the ischemic heart worsens survival by increasing ER stress and apoptosis (page 2625, right col., 1st ¶, page 2630, right col., 1st ¶ and Fig. 11). Perman et al teach that treatment with antibodies to the VLDLR indicates that this receptor is a potential target for the treatment of ER stress during myocardial ischemia (page 2631, 1st ¶ under discussion).  Perman et al teach that injected mice with antibodies against the VLDLR during the induction of an experimental myocardial infarction (ischemia) and showed that blockade of the VLDLR decreased both the accumulation of lipids and the ER stress and showed a strong trend toward a reduction in apoptosis in ischemic hearts. Perman et al used monoclonal antibody because Perman et al teach that the use monoclonal goat anti-mouse VLDLR antibody (see page 2636, under FACS).  However, Perman et al further teaches that the anti-VLDLR antibodies have been described previously (Ruiz et al) (see page 2635, under Methods).

Ruiz et al teach that because monoclonal antibodies 1H5 and 1H10 effectively block the binding of apoE to the VLDL receptor, they wished to map out the sites on the VLDL receptor to which these antibodies bind. Both antibodies (1H5 and 1H10) readily recognized fragments containing repeats 1–8, 3–6, and 5–8. Antibody 1H10 failed to recognize a fragment containing repeats 1–4, whereas antibody 1H5 showed reduced binding to this fragment (Fig. 8C). These results indicate that both antibodies prefer repeats located within the C-terminal region of the VLDL ligand binding domain, suggesting that this is the region that recognizes apoE as well (see page 1727, right col., 2nd ¶).

et al teach the modification of murine antibodies such as a chimeric antibody, a single chain antibody, a Fab fragment, a F(ab’)2 fragment or a humanized antibody antibodies monoclonal antibody technology, chimeric, single chain, Fab fragments, and F(ab’)2. Owens et al further teach humanized antibodies use in therapy of human diseases or disorders, since the human or humanized antibodies are much less likely to induce an immune response. Also, antibody fragments are the reagents of choice for some clinical applications, and the chimeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement –dependent cytotoxcity (see the entire document).


Given that (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect (and thereby cardioprotective) of this peptide taught by `467 publication, those of skill in the art would have had reason to use the anti-VLDLR antibodies of Perman et al  in combination with the treatment taught in `467 publication as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect. It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Each of the compounds, dimeric (β15-44)2 peptide and anti-VLDLR antibody act by blocking the binding of fibrin with VLDLR which results in reduced leukocyte infiltration and migration into the myocardium following ischemia. See example 5 of `467 publication.  The combined reference teachings would lead one skilled in the art to combine  the VLDLR-binding antibodies of  Perman and Ruiz with the peptide of the `467 publication with an expectation that antibody binding would block fibrin-VLDLR interaction. 


The `467 publication provides a reasonable expectation of success “a proof of concept” that the affinity of the dimeric (β15-44)2 peptide devoid of VLDLR binding site to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   Like the (β15-44)2 peptide taught by the `467 publication, the anti-VLDLR antibodies of Perman and Ruiz, would inhibit the binding of VLDLR with the C-terminal portion of (β15-66)2 peptide and/or provides dual inhibition with (β15-44)2 peptide, would result in superior inhibitory effect on leukocyte transmigration and a 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

Further, it would have been prima facie obvious to one of ordinary skill in before the effective filing date of the claimed invention to produce the monoclonal antibody taught by Ruiz et al  as human and  humanized antibody as taught by the Owens et al and use the resultant antibodies in the treatment methods taught by Permane et al. because the human/humanized antibodies are much less likely to induce an immune response and because the antibody fragments are the reagents of choice for some clinical applications and the chimaeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement-dependent cytotoxcity as taught by Owens et al.  
The recitation “wherein the administration inhibits injury induced by ischemia and reperfusion in the subject” and  “wherein the administration inhibits myocardial injury induced by ischemia and reperfusion in the subject” in claims 5-6 would naturally and necessarily flow from administration of anti-VLDLR antibody, 1H10 and 1H5 antibodies or human/humanized antibodies thereof, in vivo.
The claimed functional attributes “inhibits binding of fibrin to VLDLR” and “inhibits transendothelial migration of leukocytes in the subject” are considered inherent properties of the referenced anti-VLDLR antibodies in the absence of evidence to the contrary.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 02/24/2021, have been fully considered, but have not been found convincing.

As shown by Applicants’ Figure 6D and explained in paragraphs [0100] and [0138] of Applicants’ specification, mouse models subjected to myocardial ischemia-reperfusion injury, then treated with either 1H10 antibody or 1H5 antibody indicated that the antibody treatment reduced infarct size by about two-fold in comparison with the infarct size reduction seen in control mice. This can be compared with Figure 7B in Perman, which shows that infarct area in mouse hearts after experimentally induced myocardial infarction was reduced by only about 20% for mice genetically lacking the VLDLR receptor in comparison with control mice. These mouse models in Perman entirely lacked the VLDLR receptor, rather than just having the VLDLR receptor inhibited (rendered partially or fully nonfunctional) by an antibody. Note that reduction 

This is not found convincing for the following reasons:

 (i) the showing of unexpected results is not commensurate in scope with the invention as claimed.  The claims are directed to a genus of pathophysiological effects of ischemia and reperfusion, while the showings of unexpected results is limited to myocardial ischemia-reperfusion injury MPEP §716.02(d). Not all the combination would result in the unexpected reduced infarct size by about two-fold. There is no showing that other embodiments falling within the claim will behave in a similar manner.  The experiments reported in the specification cannot be clearly equated with the claimed invention, renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all.

(ii) The results of unexpected results must be due to the claimed features, not to unclaimed features. The instant claims does not recite that the anti-VLDLR antibodies would reduce infarct size by about two-fold.  The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.   


(iii)  The unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, Perman and the `467 publication." (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).  Applicants failure to show that the results were unexpected in the face of the teachings of the `467 application regarding “superior leuckocyte transmigration inhibition” and Perman regarding antibody treatment significantly decreased both the lipid droplet area (Fig. 11a), and ER stress (fig. 11b) and resulted in a strong tendency toward decreased apoptosis (figure 11c) in ischemic hearts defeats Applicants claim of unexpected results. Rather, “expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

Evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims MPEP §716.02(e).  The comparison must be under the substantially the same conditions except for the novel features of the invention.  In the instant case, Applicant compares the effect of claimed antibodies on infarct size with infarct size of mice genetically lacking the VLDLR  of Fig. 7B.  The closest comparison is with the number of apoptotic TUNEL positive cells.  The anti-VLDLR antibodies shows 40% reduction in apoptotic cells in ischemia-induced lipid accumulation.  . 

It appears that discrepancy resulted from the different experimental conditions. Genetic ablation leads to a complete suppression of the target, the antibody inhibition approach is distinct from the genetic approach in several ways. In the case in which the VLDLR gene is disrupted or 
In the instant case, the `467 publication teaches that the (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect of this peptide. The anti-inflammatory (and thereby cardioprotective) effect of this peptide can be further increased by deleting its VLDL receptor-binding site. We prepared the synthetic dimeric (β15-44)2 peptide devoid of this site (FIG. 1d). This peptide includes two identical 30 amino acid residue polypeptides. The first 28 residues of each polypeptide correspond to the natural β15-42 sequence of human fibrin, while the last two residues, Cys43 and Gly44, were added to link two polypeptides together through a Cys43-Cys43 disulfide bond (FIG. 1d). The binding experiments revealed that the affinity of the dimeric (β15-44)2 peptide to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   Thus, the `467 publication shows superior leuckocyte transmigration inhibition with by inhibiting VLDLR-fibrin interaction.   It is expected that an anti-VLDLR antibody that inhibits the VLDLR-fibrin interaction would have the same superior inhibition of leukocyte transmigration.

This data can be compared approximately with that presented by Roesner, et al.,The fibrin-derived peptide Bp 15-42 is cardioprotective in a pig model of myocardial ischemia-reperfusion injury, Crit. Care Med. 2007, 35(7): 1730-1735, in Figure 1C, which appears to show that peptide treatment reduced infarct size by somewhat less than 40%. Similarly, the data of Zacharowski, et al., The effects of the fibrin-derived peptide BP15A2 in acute and chronic rodent models of myocardial ischemia-reperfusion, Shock 2007, 27(6): 631-637, Figure 1, shows that peptide treatment in a rat model reduced infarct size in the best case by about 41%.
Further comparison can be made with Petzelbauer, et al., The fibrin-derived peptide Bp 15-42 protects the myocardium against ischemia-reperfusion injury, Nature Medicine 2005, 11(3): 298-304 (hereinafter ‘Petzelbauer’), Figure 6, which shows a roughly twofold reduction in infarct size in a mouse ischemia-reperfusion model upon injection of the B(β15-42 peptide. However, Perman makes no mention of fibrin or of peptides as therapeutics. One of skill in the art would have had no particular reason to assume that injection of anti-VLDLR antibodies would have a much more beneficial effect on ischemia-reperfusion than was observed for ischemia alone. Available peptide treatments would have seemed more appealing with regard to reducing infarct size than did anti-VLDLR antibody treatment. Both the BP15-42 peptide and VLDLR are found naturally in the human body, and both are known or may be presumed to have functions other than reducing infarct size in the present context.
This is not found persuasive as pointed by Applicant, the prior art teaches the same benefited of the asserted unexpected results.  Applicant’s reliance on unexpected results do not overcome Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  The issue is whether the properties differ to such an extent that the difference is really unexpected.  There is nothing unextend in Applicants’ results because the `467 publication, Roesner, Zacarowski and Petzelbauer references teachings arrived to the same unexpected results of peptide β15-42 with a reduced infarct size in about 40% (in the instant specification, Fig. 6D, about 30% (i.e., 50%-20%) using anti-VLDLR antibody that inhibits VLDLR-fibrin interaction).  Accordingly, the unexpected results were suggested by the prior art.  Therefore, one of ordinary skill in the art at the time of the invention was made aware of the prior art teachings would combine the reference teaching to possess the expected beneficial results which would have been produced by using the anti-VLDLR antibodies that inhibits VLDLR-fibrin interaction.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  It is noted that peptide Bp 15-42 lacks the C-terminal VLDLR binding site. Thus, the peptide Bp 15-42  would act as anti-VLDLR antibody that inhibits VLDLR-fibrin interaction.


Applicant submits that in rejecting Applicants’ claims 5 and 6 under section 103, the Examiner asserts that inhibition of ischemia and reperfusion or of myocardial ischemia and reperfusion “would naturally and necessarily flow from administration of anti-VLDLR antibody, 1H10 and 1H5 antibodies or human/humanized antibodies thereof, in vivo.” Office Action, page 5,  first paragraph. In the obviousness context, the Examiner is invoking implicit disclosure. Taking into account the present amendment to claim 1, in the case of the Perman/Ruiz/Owens combination, a described treatment for ischemia arguably does not implicitly describe a treatment for ischemia and reperfusion. More particularly, the exceptional quantitative results shown by Applicants would not have been predictable from a reading of the cited art. “Secondary considerations” such as unexpected results must be taken into account. MPEP § 2141(11). Regarding implicit disclosure, one of skill in the art would not have inferred any exceptional promise for the antibody treatment with respect to ischemia-reperfusion.
“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
— MPEP § 2144.01
The result that a therapeutic could be more effective for ischemia-reperfusion than for ischemia alone was unprecedented in the art, so one of skill in the art would not reasonably have drawn this inference.
It is never appropriate to rely solely on “common knowledge” in the art without evidentiary support in the record, as the principal evidence upon which a rejection was Zurko, 258 F.3d at 1385, 59 USPQ2d at 1697 — MPEP § 2144.03(A)(referring to In re Zurko, 258 F.3d 1379, 1385, 59 USPQ2d 1693, 1697 (Fed. Cir. 2001))
Given that there are no other therapeutics available for the treatment of ischemia-reperfusion, the Examiner cannot argue that his conclusion of obviousness would result from common knowledge in the art.
  
This is not found persuasive because the rejection is now uses the teachings of `467 publication which teaches methods of treating ischemia and reperfusion with a peptide derived from a fibrin beta chain fragment of a Bbeta chain, wherein the (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion and reduce the anti-inflammatory effect of this peptide, wherein the dimeric (β15-44)2 peptide devoid of this site has inhibitory effect on leukocyte transmigration superior over that of the (β15-66)2 peptide (FIG. 4).  The functions recited in the wherein clause flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition of VLDLR-fibrin interaction by administering 1H10 or 1H5. Accordingly, the prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the claimed functional outcome would naturally and necessarily flow from inhibition of VLDLR-fibrin interaction with the 1H10 or 1H5 in treating ischemia and reperfusion treatment. 
An obvious formulation cannot become nonobvious simply by measuring and claiming an activity of the formulation in a particular context, “because ‘[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property.’” Persion Pharm., slip op. at 13 (Fed. Cir. Dec. 27, 2019) (citing Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012)); see also Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945) (“It is not invention to perceive that the product which others had discovered had qualities they failed to detect.”).

With respect to infarct size, Medved refers to Petzelbauer, and the above arguments apply to the Medved/Perman/Owens combination. Again, one of skill in the art would not have been motivated to make this combination because the peptide treatment described by Medved would have appeared to work much better with regard to reducing infarct size than did the antibody treatment of Perman for ischemia alone. Also, regarding Applicants’ claims to a combination therapy, Medved mentions in paragraph [0092] that there is some natural interaction between the ([515-66)2 peptide and VLDLR, and this was thought to be deleterious to the anti-inflammatory effect of the peptide. Shorter peptides were preferred because they were engineered to eliminate this interaction. Medved, paragraph [0092]. Medved does not suggest that any independent 

However, Applicants argument that those of skill in the art would not have been motivated to make this combination because the peptide treatment described by Medved would have appeared to work much better with regard to reducing infarct size than did the antibody treatment of Perman for ischemia alone is not persuasive because it is merely attorney argument, unsupported by evidence of how those of skill in the art would have considered the efficacy and efficiency of a peptide treatment versus antibodies treatment that inhibits VLDLR-fibrin interaction. See Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977)  ("Argument of counsel cannot take the place of evidence lacking in the record."). Applicants do not explain why one skilled in the art reading the relied upon references would have been have discouraged from using an antibody blocking VLDLR when the prior art suggests that blocking VLDLR also inhibits VLDLR interaction.  There is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art . In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).

Applicant submits that reperfusion is known in the art to cause its own type of injury, one that is distinct from the injury caused by the preceding ischemia. Therefore, treating ischemia and treating ischemia-reperfusion are not the same purposes and are not equivalents for purposes of an obviousness analysis.  
This issue is been addressed by adding the `467 publication which teaches treating ischemia-reperfusion with a fibrin derived peptide that interacts with VLDLR.
Applicant submits that Owens is a 1994 review entitled “The genetic engineering of monoclonal antibodies” and does not detract from the above arguments. Applicants acknowledge that monoclonal antibody technologies are now decades old and well developed. However, this does not mean that all experimental schemes involving them will yield predictable results.
However, it appears that Applicant’s specification suffers for the same deficiency since the specification fails to make human and humanized antibody.  The examiner notes that the teachings of the specification do not appear to add anything further to the teachings of the prior art, if the specification is enabling for human and humanized antibodies, the prior art is also enabling, and if the prior art is not enabling, neither is the specification.  The burden is thus placed on Applicant to point out how the teachings of the specification go beyond those of the prior art. Therefore, if the specification is enabling for humanized/human antibodies, so are the prior art.
 
11.  No claim is allowed.


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 12, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644